Porter, J.
(dissenting) : Technically the request for separate trials should have been made five minutes earlier in the proceedings and before the jury were *742sworn to answer questions. The request was made, however, before the jury were sworn to try the ease. What seems to be a fairly reasonable excuse for the delay appears from the fact that one of the attorneys for defendants had stepped out of the court room to use the telephone when the case was called for trial. I do not believe- the state should, upon such technical grounds, deny a substantial right to a defendant. Defendant Madden, it seems, was not arrested with the other defendants, but at another time and place; and he claimed that he had never been associated with the others and had never had anything to do with them. I think he was deprived of a substantial right for a very insufficient reason, and therefore that the judgment should be reversed as to him.